Citation Nr: 1815366	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-39 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Marine Corps from July 1972 to July 1976.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for hepatitis C and assigned an initial noncompensable rating effective March 15, 2010.  As set forth above, the case is currently in the jurisdiction of the Huntington RO.  

In May 2017, the appellant testified before the undersigned Veterans Law Judge at a hearing in Washington, D.C.  A transcript of that hearing has been associated with the record on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that his hepatitis C is more disabling than reflected by the initial noncompensable rating.  After a review of the record, the Board finds that additional development is necessary.  

Hepatitis C is assigned a noncompensable rating when it is nonsymptomatic.  A 10 percent rating is assigned when there are symptoms of intermittent fatigue, malaise, and anorexia, or incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12-month period.  A 20 percent rating is assigned when there are symptoms of daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication, or incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.  

In this case, the record includes VA examination reports from August 2010 and December 2014 both noting that the appellant was not on medications for hepatitis C.  At his June 2017 hearing, however, the appellant credibly testified that he remained under VA treatment for his hepatitis C and that his VA treatment provider had prescribed Zepatier to treat his chronic hepatitis C within the last twelve months.  Unfortunately, the most recent VA treatment records currently associated with the record are dated in March 2011.  Given the applicable rating criteria, these VA treatment records, particularly the records documenting treatment of the appellant's hepatitis C with continuous medication, are highly relevant to the claim and must be obtained.  

In addition, given the appellant's hearing testimony, it appears that his hepatitis C may have increased in severity since he was last examined in December 2014.  Under these circumstances, a new examination is necessary.  See 38 C.F.R. § 3.159(c) (2017); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that where a Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is inadequate to adequately evaluate the current state of the condition, VA must provide a new examination).

Accordingly, the case is REMANDED for the following action:

1.  Undertake the necessary efforts to obtain VA treatment records related to the appellant's service-connected hepatitis C for the period from March 2011 to the present.  

2.  Afford the appellant a VA examination for the purpose of identifying the severity of his service-connected hepatitis C.  Access to the appellant's electronic VA claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner is requested to delineate all symptomatology associated with the appellant's hepatitis C, to include any fatigue, malaise, anorexia, nausea, vomiting, arthralgia, upper quadrant pain, weight loss, hepatomegaly, or incapacitating episodes.  The examiner should also comment on the severity and duration of any associated symptom identified on examination.  Finally, the examiner should indicate whether the Veteran's hepatitis C requires continuous medication or dietary restriction.  An explanation for all medical opinions should be provided.

3.  After conducting any additional development deemed necessary, reconsider the claim, considering all the evidence of record.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




